DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgment is made for the reply filed on 10/21/2021 in response to the Office action mailed on 07/22/2021. Claims 1, 2 and 4 have been amended. Clams 1-31 are present for examination.

Withdrawn -Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
While all of these factors are considered, a sufficient number for a prima facie case are discussed as they relate to the issues mentioned above.

Furthermore the claims encompass vectors encoding said genus of polynucleotides and a method of producing the polypeptide in a host cell comprising said vectors where the encoded protein can comprise a mutation at position 308 of SEQ ID NO: 4 and that the variants comprise a mutation of E308A or E308Q that exhibit increased acid tolerance.
However the specification does not discloses the reduction into practice of a variant polypeptide sequence of SEQ ID NO: 4 with any mutation at position 308 other amino acid other than a mutation of E308Q or E308A that exhibit increased acid tolerance phenylalanine ammonia lyase activity (see table 2-1, variant 5 and table 2-4 variant 54 page 81 for example).
Applicants have not reduced into practice the claimed genus of polypeptides or polynucleotide sequences that encode polypeptides with phenylalanine ammonia lyase activity with up to 10% variation relative to a native enzyme or fragments, and where the variants further comprise a mutation E308 to leucine and methionine as recited in claim 1 or any amino acid and where the variant exhibits all the properties recited in claims 2-5. 
The specification refers to various ways of producing variants of SEQ ID NO: 4 and relies on screening assays to identify the specific variants of the phenylalanine ammonium lyase. However the specification does not disclose even a single variant that possesses functional properties such as enhanced catalytic activity, or reduced aggregation. The specification does not describe where in the polynucleotide sequence encoding the polypeptide of SEQ ID NO: 4 can be to impart an enhanced catalytic activity, or reduced aggregation.
The specification does not teach polynucleotide variants, or fragments, with up to 10% variation and retain the desired activity. The specification does not teach what the structure of phenylalanine ammonium lyase variants and fragments of SEQ ID NO: 4 that impart enhanced activity or reduced aggregation would look like or how these polypeptides or polynucleotides encoding the same differ from their natural counterparts or from SEQ ID NO: 4 with variation at E308.
Therefore the specification lacks information regarding variants that have 10% variation relative to SEQ ID NO: 4 wherein said variants possess properties such as enhanced catalytic activity, or reduced aggregation.
The level of skill in the art is such that one of skill would not be able to identify without further testing which of the genus of variant possess additional properties other than enhanced acid tolerance for variants that comprise an E308A and E308Q. Based on the lack of knowledge and predictability in the art, those skilled in the art would not conclude that applicants was in possession of the claimed variants.

Applicants argue:
Applicants must respectfully disagree. Claim 1 as filed recites that the substitution at position 308 is selected from leucine, methionine, and glutamine. Applicants have amended Claim 1 to delete the recitation of leucine and methionine and replaced these amino acids with alanine and aspartic acid. These amendments are supported in the specification (e.g., the tables included in the Examples). Applicants also respectfully submit that the specification as filed includes disclosure of such variants with increased tolerance to acidic pH, and reduced protease sensitivity (See, Tables 2-1 and 2-4). Applicants also respectfully submit that the Claims as filed do not recited properties such as enhanced catalytic activity or reduced aggregation. In view of the present amendments and arguments Applicants respectfully request that this rejection be withdrawn.

Applicant's argument has been considered and found to be persuasive. The rejection has been withdrawn.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 1-31 were rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 8-16 of U.S. Patent No. 9,611,468. Although the claims at issue are not identical, they are not patentably distinct from each other because Claims 1-6, 8-16 encompass the phenylalanyl lyase polypeptide variants encoded by the claimed polynucleotides encoding the polypeptide variants of claim 1 in U.S. Patent No. 9,611,468 including all the mutations encompassed in claims 1 of the instant application. Claims 2-6, 8-16 in U.S. Patent No. 9,611,468 encompass the limitations in claims 2-6, 8-31 of the instant application. 

Claims 1-31 were rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of US 10,294,468. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 4 and 5 of US 10,294,468 that depend on claim 1 encompass polynucleotides variants encoding phenylalanyl lyase polypeptides that can comprise all the mutations encompassed in instant claims 1 and dependent claims of the instant invention i.e. claim 4 in U.S. Patent No. 10,294,468 which depends on claim 1 is drawn to an engineered polynucleotide encoding a polypeptide that encompasses the mutation at position 308 in the phenylalanyl lyase polypeptide of SEQ ID NO: 24 which clearly is within the limitation of a polypeptide that is a least 90% identical to SEQ ID NO: 4. Claims 6-18 encompass the limitations encompassed in claims 2-31 in the instant application.
 
Claims 1-7 were rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of US 10,487,319. Although the claims at issue are not identical, 

Furthermore the double patenting rejection of the instant claims can be applied compared to claims 1-8 of  US 10,494,623 as claims 1-8 encompass phenylalanyl lyase polypeptide variants encoded by the polynucleotide variants in the instant application. Claims 1-19 especially claims 11-19 are also obvious over claims 1-31 in the instant application as the claims in US10,975,367 encompass polynucleotides encoding the phenylalanyl lyase polypeptide variants comprising the recited variant i.e. variants comprising position E308Q. 
 
Likewise US 10,717,974 also encompass engineered polypeptide variants comprising a mutation at position E308Q where said phenylalanyl lyase polypeptide variants is encoded by polynucleotides variants in the instant claims.
NB. Applicants have claimed a large number of polynucleotides and phenylalanyl lyase polypeptide variants within the limitation of the instant claims. Applicants are urged to review related applications to provide appropriate terminal disclaimers.

Applicants argue:
"…The Examiner has also rejected the Claims under the non-statutory double-patenting. Applicants hereby file a terminal disclaimer to overcome the double-patenting rejection over US 

Applicants have provided terminal disclaimers for U.S. 9,611,468   US 10,294,468   US 10,487,319, US 10,494,623, US 10,717,974.

Terminal Disclaimer
The terminal disclaimer filed on 10/21/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. 9,611,468   US 10,294,468   US 10,487,319, US 10,494,623, US 10,717,974 have been reviewed and are accepted.  The terminal disclaimer has been recorded.


Conclusion: Claims 1-31 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAGNEW H GEBREYESUS whose telephone number is (571)272-2937.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAGNEW H GEBREYESUS/             Primary Examiner, Art Unit 1656                                                                                                                                                                                           	July 17, 2021